DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 5, 9, 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In particular, independent claim 1, line 4+, recites “…the userServiceDescription does not include an attribute providing a reference to a fragment that contains descriptions for content component…” The recited claim limitations appear not to have support in Applicant’s disclosure (not all negative limitations, must be fully supported in Applicant disclosure)  
	Independent claim 9, recites similar claim limitations; Hence discussed on the same ground(s) as independent claim 1.

Response to Arguments
5	Applicant’s arguments with respect to claim(s) 1, 5, 9-10 and 13 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below.
With respect to the last office action, Applicant amends claims, discusses the claims limitations, the prior art of record (PAR or ATSC Candidate Standard: Signaling, Delivery, Synchronization and Error Protection (ATSC/331)), the office action and further argues that the PAR do not teach the amended claim limitations (see Applicant’s Remarks)
In response, Examiner notes Applicant’s arguments/amendments, however, the PAR still meets the amended claims limitations. Please note the 112 rejection above; As discussed below, the PAR discloses a Hybrid Service System “HSS” or distribution engine (figs.8.10, page 65, line 5+), HSS is an engine for parsing signal(s)) (a bundle description element), where and/or signal elements for at least one of a unicastAppService element and broadcastAppService element is present in a delivery method element in a case where the delivery method element is present in the bundle description element, HSS is an engine for parsing signal(s) or signal elements (bundle description element including a user description container that provides reference to fragments or segments that contains the descriptions for content component of the service delivered over a broadband network), where  the unicastAppService element, when present in the bundle description element, indicates that a media content component of the service is delivered over a broadband mechanism and the broadcastAppService element, when present in the bundle description element, indicates that a media component of the service is delivered over a broadcast mechanism, where the delivery method element is present in the received bundle description element, the unicastAppService element is present in the delivery method element and the broadcastAppService element is not present in the delivery method element, such that all media content components (A/V/T) of the service are delivery via a broadband mechanism indicated by the unicastAppService element,where a cardinality of the broadcastAppService element is 0…N and where a cardinality of the delivery method is 0...N (Table 7.1-7.2, pages 13, 28, lines 1-10 and 31-32, shows a table for User Service Bundle Description Fragment (descriptors or metadata) for ROUTE/DASH and “BroadcastAppService” an element indicating media components forming service are delivered over broadcast mechanism in multiplexed or non-multiplexed form and UnicastAppService” an element indicating media components forming service delivered over a broadband mechanism, element “LS/LCT channel”, LS/LCT channel), note the LS/LCT identifies a data channel corresponding to respective media delivery sessions including media components forming the one or more services using service  signaling, one or more ROUTE sessions media delivery sessions; Tables 7.1-7.2 further illustrates broadcastservice and associated elements with attributes or Use as 0….N or 1…N; as discussed below.  Furthermore, Applicant’s disclosure (PGPUB 2019/0141361), para [0049], discloses “…basePattern (under broadcastAppService)….”; para [0051], discloses “…basedPattern (under unicastAppService)…”; para [0086] and Table 3 discloses similar logic; furthermore, [0034], reads “…Use may correspond to cardinality of an element or attribute (i.e., the number of occurrences of the element or attribute); para [0086] and [0090] and Table 3, discloses, “cardinality of broadcastAppService is 0…N” and “…a Use (or cardinality) of 0….1.”). Hence the amended claims do not overcome the PAR. The amendments to the claims necessitated the new ground(s) of rejection. This office action is non-Final.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1, 5, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ATSC Candidate Standard: Signaling, Delivery, Synchronization and Error Protection (ATSC/331).
As to claim 1, ATSC/331 discloses Candidate Standard for Signaling, Delivery, Synchronization and Error Protection and further discloses a method for receiving signaling information associated with one or more services associated with a data channel, the method or Device comprising:
Receiving (A service distribution engine “Hybrid Service System” or HSS, fig.8.10, page 65, line 5+, HSS is an engine for parsing signal(s)) a bundle description element, where and/or signal elements for at least one of a unicastAppService element and broadcastAppService element is present in a delivery method element in a case where the delivery method element is present in the bundle description element, HSS is an engine for parsing signal(s) or signal elements (bundle description element including a user description container that provides reference to fragments or segments that contains the descriptions for content component of the service delivered over a broadband network),), where
            the unicastAppService element, when present in the bundle description element, indicates that a media content component of the service is delivered over a broadband mechanism and the broadcastAppService element, when present in the bundle description element, indicates that a media component of the service is delivered over a broadcast mechanism, where 
the delivery method element is present in the received bundle description element, the unicastAppService element is present in the delivery method element and the broadcastAppService element is not present in the delivery method element, such that all media content components (A/V/T) of the service are delivery via a broadband mechanism indicated by the unicastAppService element,where a cardinality of the broadcastAppService element is 0…N and where a cardinality of the delivery method is 0...N (Table 7.1-7.2, pages 13, 28, lines 1-10 and 31-32, shows a table for User Service Bundle Description Fragment (descriptors or metadata) for ROUTE/DASH and “BroadcastAppService” an element indicating media components forming service are delivered over broadcast mechanism in multiplexed or non-multiplexed form and UnicastAppService” an element indicating media components forming service delivered over a broadband mechanism, element “LS/LCT channel”, LS/LCT channel), note the LS/LCT identifies a data channel corresponding to respective media delivery sessions including media components forming the one or more services using service  signaling, one or more ROUTE sessions media delivery sessions; Tables 7.1-7.2 further illustrates broadcastservice and associated elements with attributes or Use as 0….N or 1…N
              As to claim 5, ATSC/331 further discloses wherein the service is included in a real-time object delivery over unidirectional transport stream (Page 6, line 31+ and page 28, line 8+), note ROUTE sessions. 
	As to claim 9, the claimed “A device for parsing information associated with one or more service…” is composed of the same structural elements that were discussed with respect to claim 1.
	As to claim 10, ATSC/331 further discloses wherein the device is selected from the group consisting of: a desktops, a laptop computer, a mobile device, a smartphone, a cellular telephone, a personal data assistant (PDA), a television, a tablet device and a personal gaming device (page 64, line 40+).
	As to claim 13, the claimed “A non-transitory computer-readable medium having instruction stored…” is composed of the same structural elements that were discussed with respect to claim 1.

Conclusion  
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               



ANNAN Q. SHANG